PER CURIAM.
Petitioner, an inmate of the Montana State Prison, appearing pro se, requests the issuance of a writ of mandate on the ground that he had filed an application for a writ of error coram nobis in a district court, wherein he had fixed a time limit of thirty days for action thereon; that such time limit has expired and no decision has been received.
While applications of this type are given preferred handling in all our courts there can easily exist circumstances which may result in delay. The district court is entitled to a reasonable time to consider the application and the petitioner has no right to fix a time limit for such consideration as he has done here.
*320However, we will bring this matter to the attention of the district court by transmitting a copy of this memo opinion, and we are certain that as soon as reasonably possible the court will dispose of petitioner’s application.